Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/612,785 filed on November 12, 2019.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Driving Chip Including Bonding Pads in Non-Display Area and Display Panel”.

Claim Objections
5.	Claims 2, 9, 11, 18, 20 are objected to because of the following informalities:
The following limitations of quoted claims to be recited as follows to avoid indefiniteness (due to lack of antecedent basis) and/or to rephrase into proper alignment:
group of first input leads is electrically connected to each of the plurality of first bonding pads through conducting wires, and wherein each of the group of second input leads is electrically connected to each of the plurality of second bonding pads through 
9. (Currently Amended) The display panel of claim 8, wherein the plurality of first bonding pads, near the group of first input leads, are electrically connected to the group of first input leads, near the plurality of first bonding pads, through first conducting wires, and wherein the plurality of first bonding pads, away from the group of first input leads, are electrically connected to the group of first input leads, away from the plurality of first bonding pads, through second conducting wires.
11. (Currently Amended) The display panel of claim 10, wherein the plurality of first bonding pads, near the group of first input leads, are electrically connected to the group of first input leads, away from the plurality of first bonding pads, through first conducting wires, and wherein the plurality of first bonding pads, away from the group of first input leads, are electrically connected to the group of first input leads, near the plurality of first bonding pads, through second conducting wires.
18. (Currently Amended) The driving chip of claim 16, further comprising a plurality of output leads, wherein the plurality of output leads are disposed at sides of the group of first input leads and the group of second input leads, opposite to each other.
group of first input leads and the group of second input leads, opposite to each other.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless–

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-4, 6, 14-16, 18 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by SO et al. (2018/0102083 A1).
Regarding independent claim 1, SO et al. discloses a display panel (Fig. 1, ¶36), comprising:

wherein a driving chip (integrated circuit- IC, ¶47), and a plurality of first bonding pads (42 left pads) and a plurality of second bonding pads (42 right pads) disposed at two opposite sides (left pads vs right pads) of the driving chip (IC) are disposed in the non-display area (30); and
wherein the driving chip (IC, ¶47) comprises a plurality of input leads (50, see Fig. 1) comprising a group of first input leads (54 left pads, closer to 42 left pads) and a group of second input leads (54 right pads, closer to 54 right pads), wherein the group of first input leads (54 left pads) is disposed near the plurality of first bonding pads (42 left pads), wherein the group of second input leads (54 right pads) is disposed near the plurality of second bonding pads (42 right pads), and wherein there is an interval (gap/space, annotated in the figure below) between the group of first input leads (54 left pads) and the group of second input leads (54 right pads).


    PNG
    media_image1.png
    616
    445
    media_image1.png
    Greyscale

Regarding claim 2, SO et al. discloses wherein (Fig. 1) each of the group of first input leads (54 left pads, closer to 42 left pads) is electrically connected to each of the plurality of first bonding pads (42 left pads) through conducting wires (60 left wires, conductive lines ¶39), and wherein each of the group of second input leads (54 right pads) is electrically connected to each of the plurality of second bonding pads (42 right pads) through conducting wires (60 right, conductive lines, ¶39).
Regarding claim 3, SO et al. discloses wherein (Fig. 1) the group of first input leads (54 left pads) and the group of second input leads (54 right pads) are disposed side by side at the same side (see Fig. 1) of the driving chip (IC).
Regarding claim 4, SO et al. discloses wherein (Fig. 1) the driving chip (IC) further comprises a plurality of output leads (52, ¶47).
Regarding claim 6, SO et al. discloses wherein (Fig. 1) the plurality of output leads (52, ¶47) are disposed at sides of the group of first input leads (54 left pads) and the group of second input leads (54 right pads), opposite to each other.
Regarding claim 14, SO et al. discloses wherein (Fig. 1) 14. The display panel of claim 13, wherein a first bonding pad group (2 pads) is composed of the part of the plurality of first bonding pads (42 left pads), wherein a third bonding pad group (2 pads) is composed of the part of the plurality of second bonding pads (42 right pads), wherein the plurality of first bonding pads (42 left pads) of the first bonding pad group (2 pads) are arranged continuously or discontinuously, and wherein the plurality of second bonding pads (42 right pads) of the third bonding pad group (2 pads) are arranged continuously or discontinuously.
Regarding independent claim 15, SO et al. discloses a driving chip (integrated circuit- IC, ¶47) comprising a plurality of input leads (54, ¶47) comprising a group of first input leads (54 left pads) and a group of second input leads (54 right pads), wherein the group of first input leads (54 left pads) and the group of second input leads (54 right pads) are disposed at an interval (gap/space: annotated in the figure shown in claim 1).
Regarding claim 16, SO et al. discloses wherein (Fig. 1) the group of first input leads (54 left pads) and the group of second input leads (54 right pads) are disposed side by side at the same side (see Fig. 1) of the driving chip (IC, ¶47).
Regarding claim 18, SO et al. discloses wherein (Fig. 1) further comprising a plurality of output leads (52, ¶47), wherein the plurality of output leads (52) are disposed at sides of the group of first input leads (54 left pads) and the group of second input leads (54 right pads), opposite to each other (wherein the group of first input leads and the group of second input leads located opposite).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SO et al. (2018/0102083 A1) as applied to claim 4 above, and further in view of Kim (2015/0091163 A1).
Regarding claim 7, SO et al. teaches all of the limitations of claim 4 from which this claim depends.
SO et al. is explicitly silent of disclosing wherein the driving chip further comprises a plurality of virtual leads.
Kim teaches wherein (Figs. 5-6) the driving chip (100, ¶77) further comprises a plurality of virtual leads (180 dummy bump, ¶75, ¶83).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the dummy bumps as taught by Kim, between the input pads and the output pads of SO et .

Allowable Subject Matter
13.	Claims 5, 8-13, 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819